Title: [Diary entry: 23 October 1785]
From: Washington, George
To: 

Sunday 23d. Thermometer at 50 in the Morng. 56 at Noon and 59 at Night. Fine & pleasant all day, with the Wind at South. No frost as was expected. My Brother, his wife Daughter and Son; Mr. Willm. Washington his wife & 4 Children; Mr. Bushrod Washington & wife; and Mr. Scott all went away after Breakfast. Mr. Jno. Bassett & Mr. Shaw came home in the forenoon and Mr. Fitzhugh of Chatham, Genl. Spotswood, Mr. McCarty of Pope Creek, and a Colo. Middleton of South Carolina came here to dinner, & went away afterwards. Perceived the Orchard Grass Seeds which I sowed on the 8th. Instt. in the same Inclosure of the Turneps, to be coming up thick & well.